BENCH, Senior Judge
(dissenting):
23 In denying the surety's motion to set aside the judgment of forfeiture, the respondent judge issued a thirteen-page Ruling. *1168Because I agree with the rationale of that Ruling, I quote the major parts of it as follows:
To decide whether forfeiture or exoneration of the bond is appropriate in this case requires the court to first review the plain language of the statute, then if the language is not plain the Court will look outside the language to the legislative history and policy of the statute. The Bail Surety statutory scheme reflects that the purpose of the statutory scheme is to provide a procedure to follow when a defendant fails to appear. A bench warrant issues, a surety has notice of defendant's failure to appear, and the surety is given time to find and produce defendant to the court or county sheriff before the bond is forfeit. The statutory scheme sets forth benchmarks for when certain acts of the court, the surety, and the prosecutor are required. For example, the clerk of the court must send the surety notice of defendant's failure to appear within 30 days, and the prosecutor cannot file a motion for bail forfeiture until six months after defendant's failure to appear or after an extension has expired. At issue here is the timing the surety has to produce the defendant to qualify for exoneration of the bond.
The Surety claims it has until judgment is entered to produce the defendant and file its motion for exoneration based upon $ 77-20b-10, titled "Revocation of bond," which states:
The surety is entitled to obtain the exoneration of its bond prior to judgment by providing written proof to the court and the prosecutor that:
(1) the defendant has been booked for failure to appear regarding the charge for which the bond was issued; or
(2) the defendant is in custody and the surety has served the defendant's bond revocation on the custodial authority.
At first blush, the "prior to judgment" language appears to be inconsistent with the rest of the statute. However, upon closer review, the Court found that the plain language of the statute sets forth a clear process for the forfeiture and exoneration of bonds that is internally consistent; therefore, the Court need look no further to harmonize the sections of the statute.
The statutory scheme of the Bail Surety sets benchmarks for when certain acts of the court, the surety, and the prosecutor are required before bail is forfeit. Section Ti-20b-101 requires the court to give the surety notice of defendant's failure to appear within 80 days and the prosecutor may do so within 37 days, but if the surety is not mailed such notice then a surety is "relieved of further obligation."
The next section, Utah Code § 77-20b-102 provides that if the surety has been mailed the notice of defendant's nonappearance, the surety's duty "to bring defendant before the court or surrender the defendant into the custody of a county sheriff within six months of the date of nonappearance" is triggered. Utah Code § T7-20b-102. The same section also provides that the surety may request an extension by filing a motion prior to the expiration of the six months, but the court may not grant an extension for more than 60 days and there must be good cause to do so. Id. This section further provides that the prosecutor cannot file a motion for bail forfeiture until six months after defendant's failure to appear or after an extension has expired.
The following section, Utah Code § 77-20b-108, provides that if a surety discovers the defendant is in the custody of authorities of another jurisdiction, then the surety shall notify the court and the prosecutor, which triggers the prosecutor's duty to decide whether to extradite the defendant within 60 days, and the exoneration of the bond.
The next section, Utah Code § 77-20b-104, provides the cireumstances where the bond is forfeit, including:
(1) If a surety fails to bring the defendant before the court within the time provided in Section 77-20b-102, the prosecuting attorney may request the forfeiture of the bail by:
(a) filing a motion for bail forfeiture with the court, supported by proof of *1169notice to the surety of the defendant's nonappearance; and
(b) mailing a copy of the motion to the surety.
If the prosecutor files a motion for bail forfeiture, then § 77-20b~104 states:
(2) A court shall enter judgment of bail forfeiture without further notice if it find[s] by a preponderance of the evidence:
(a) the defendant failed to appear as required;
(b) the surety was given notice of the defendant's nonappearance in accordance with Section 77-20b-101;
(c) the surety failed to bring the defendant to the court within the six-month period under Section 77-20b-102; and
(d) the prosecutor has complied with the notice requirements under Subsec tion (1).
If no motion is filed by either the Surety or the prosecutor prior to judgment, then Utah Code § 77-20-9 provides the process for disposition of forfeitures.
To interpret the Bail Surety statutory scheme as argued by Surety would be to isolate the phrase "prior to judgment" and improperly ignore or nullify portions of the statutory scheme. "Under our rules of statutory construction, we must give effect to every provision of a statute and avoid an interpretation that will render portions of a statute inoperative." Thayer v. Washington County School District, 2012 UT 31, ¶ 12, 285 P.3d 1142.... If Surety had up until judgment to find and produce defendant to the court or the county sheriff, then there would be no purpose for either § 77-20b-102(1), (2) and (3), and § 77-20b-104(1). Section 77-20b-102(1), (2) and (8) provides that a surety has six months to produce defendant and may request an extension of up to sixty days prior to the six months expiring. If the surety had until judgment to produce defendant then there would be no purpose for either the six month limit, or the ability to request an extension, and there would be no need to limit the extension to be "not more than sixty days." Section 77-20b-104(1) provides the prosecutor may file a motion for forfeiture of bond after the time given under § 77-20b-102 has passed, which is six months or as extended up to 60 days. If the surety had until judgment to produce defendant then there would be no purpose for the prosecutor to file a motion for forfeiture of bond because Utah Code § 77-20-9 sets forth the automatic process for forfeiture of the unclaimed bond upon judgment. To interpret the "prior to judgment" language in § 77-20b-105 so broadly would ignore other language of the statute and would be against the plain language of the statute. The "prior to judgment" language is specific to the time the Surety has to provide
written proof to the court and the prosecutor that:
(1) the defendant has been booked for failure to appear regarding the charge for which the bond was issued; or
(2) the defendant is in custody and the surety has served the defendant's bond revocation on the custodial authority.
If the Surety fails to file written proof as required, then the bond is forfeit and disposed of pursuant to § 77-20-9. The Surety's time to find and produce the defendant to the court or the county sheriff is six months from the time of the nonappearance, or if the Surety timely files a motion to extend then as extended by the court up to 60 days.
{24 I agree with the respondent judge's analysis of the relevant statutes. Therefore, I could not conclude that she exceeded her jurisdiction or abused her discretion in the context of this petition for extraordinary relief. See Utah R. Civ. P. 65B(d). But even if her interpretation is flawed, I would not exercise this court's discretion to grant extraordinary relief given the ambiguous nature of the statute and the reasonableness of the competing interpretations at issue in this case. See State v. Barrett, 2005 UT 88, ¶ 26, 127 P.3d 682 (recognizing that "the egregiousness of the alleged error is a factor that should be considered when the court reviewing the petition [for extraordinary relief] as*1170sesses the propriety of exercising its discretion to grant relief"). And if the statutory scheme must be fixed, that should be done by the legislature and not by this court.
125 I therefore respectfully dissent. I would deny the petition for extraordinary relief.